Citation Nr: 1505515	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  03-21 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2000 and October 2002 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Boston, Massachusetts, RO. 

In August 2007 and August 2010, the Board remanded the case for further development.
 
In December 2013, the RO issued a rating decision granting service connection for posttraumatic stress disorder (PTSD), which had previously been on appeal after being denied by the RO's November 2000 and October 2002 rating decisions.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Nonetheless, the Board notes that in his December 18, 2014, "Appellant's Post-Remand Brief", the Veteran's representative referred to the Veteran's report of self-medicating and appeared to be raising a secondary service connection claim.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over the issue and it must be referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Arthritis of the neck and back were not affirmatively shown to have had onset during service; arthritis of the neck and back did not manifest to a compensable degree within one year from the date of separation from service; arthritis of the neck and back are unrelated to an injury, disease, or event, including the December 1982 motor vehicle accident, in service; arthritis of the neck and back are not proximately due to or the result of service-connected PTSD.

2.  Bilateral hip, shoulder, and knee disabilities were not affirmatively shown to have had onset during service; bilateral hip, shoulder, and knee disabilities are not related to an injury, disease, or event, including the December 1982 motor vehicle accident; and bilateral hip, shoulder, and knee disabilities are not proximately due to or the result of service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the neck are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for arthritis of the back are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard April 2001 and May 2003 letters satisfied the duty to notify provisions.  Although the May 2003 notice was provided after the initial October 2002 decision, the claims were readjudicated after the July 2003 statement of the case, which cured any timing-of-notice defect.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).
Pursuant to the Board's August 2010 remand, the Veteran was provided a VA medical examination in June 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

The Veteran seeks service connection for neck, back, hip, shoulder, and knee disabilities, which he contends were incurred in a December 1982 motor vehicle accident during his military service.  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service treatment records show that the Veteran was struck by a motor vehicle in December 1982.  He sustained multiple contusions and reported pain in left shoulder and upper abdomen, but x-rays of the shoulder were normal.  The Veteran was held for observation and upon release was given a shoulder sling and light duty for two weeks.  

Upon separation from service in 1984, the Veteran reported a history of swollen or painful joints, a head injury, painful or trick shoulder or elbow, and recurrent back pain.  A contemporaneous clinical evaluation was normal.  The examiner noted that the Veteran injured his back in a 1982 motor vehicle accident but that there were "no problems now."

Following separation from service, the Veteran was involved in motor vehicle accidents in 1989 and 1997.  See SSA ortho. exam. (Nov. 1, 1999).

Post-service treatment records show that the Veteran reported arthritis and knee, leg, and back pain, which he consistently related to the in-service motor vehicle accident.  See, e.g., VA treatment records (Oct. 2, 1998; Dec. 7, 2000).  X-rays show arthritis of the neck and back as earlier as May 27, 2003; earlier x-rays were negative for arthritis.  See, e.g., VA treatment records (Dec. 29, 1999).  There is no medical or x-ray evidence of arthritis of the hips, knees, or shoulders; indeed, recent x-rays were negative for arthritis.  See VA exam. (Jun. 2012).

On March 20, 2003, the Veteran asked his primary care physician to provide an opinion relating his current disabilities to the in-service motor vehicle accident.  On March 25, 2003, a nurse noted that the Veteran's back pain "is quite possibly a residual from his injury while in service which is progressively getting worse."

At a June 2012 VA examination, the Veteran reported discomfort in the neck, back, hips, knees, and shoulders in and since his military service.  He explained that he did not seek treatment because the discomfort was not severe, but after service he started using drugs, including heroin, to kill the pain until 2009.  The examiner opined that it is less likely than not that the Veteran's current neck, back, shoulder, hip, and knee disabilities are related to his military service, namely the December 1982 motor vehicle accident.  The rationale was that the 1982 accident did not result in any major injuries, the service records do not show ongoing joint or pain problems, and post-service injuries explain the current symptoms, which seem out of proportion to objective findings.  The examiner noted that since service, the Veteran was involved in two rollover accidents involving 18-wheelers and that he was able to work as a landscaper mechanic and truck driver.  The examiner also noted that in 2006, a rheumatologist suspected that the majority of the Veteran's symptoms were secondary to an underlying pain syndrome and secondary gains.  The rheumatologist explained that on examination, the Veteran was weak with strength testing but with encouragement and distraction his strength became normal.  The rheumatologist opined that the Veteran seemed to be resisting him to purposely generate the impression of joint stiffness.

Initially, the Board finds that the Veteran is competent to report neck, back, hip, knee, and shoulder pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, the Veteran's credibility in reporting symptoms is diminished by the 2006 rheumatologist who observed that the Veteran was resisting him to generate the impression of joint stiffness and that the Veteran's strength testing results returned to normal when he was distracted and by the 2012 VA examiner's observation that the Veteran's reported symptoms seemed out of proportion to objective findings.  

With respect to the Veteran's contentions regarding the diagnosis and etiology of the underlying pathology causing the current neck, back, hip, knee, and shoulder symptoms, which include arthritis of the neck and back, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  Because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal muscle and joint processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that arthritis was initially diagnosed more than 18 years after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current disabilities or offer an opinion as to their etiology and his opinions in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

It is undisputed that the Veteran was involved in a motor vehicle accident in service and has current neck, back, hip, knee, and shoulder disabilities.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

The "nexus" requirement may be established for a chronic disease, such as arthritis, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is conflicting medical evidence regarding a nexus between the Veteran's current back disability and his military service.  The June 2012 VA examiner's opinion is unfavorable and the March 2003 nurse's opinion is favorable.  

The VA examiner explained that the Veteran's current disabilities are not related to the in-service motor vehicle accident because the accident did not result in any major injuries (as reflected in the contemporaneous medical evidence, including a negative shoulder x-ray), that there is no further evidence in his service records of ongoing joint or pain problems, and that more recent injuries explain his current symptoms.  The nurse opined, without rationale, that the Veteran's back pain "is quite possibly a residual from his injury while in service which is progressively getting worse."  

Both opinions were rendered by medical professionals who are qualified through education, training, or experience to offer a medical diagnoses and medical opinions.  See Cox v. Nicholson, 20 Vet.App. 563 (2007) (holding that a nurse practioner's medical education and training allows him or her to provide competent medical diagnoses, statements, or opinions).  

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusion with reasoned analysis.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.  

The favorable opinion is speculative to the extent that "quite possibly" related to service does not convey any real degree of medical certainty.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  Additionally, the nurse's opinion lacks any rationale.  Significantly, "most of the probative value of a medical opinion comes from its reasoning,"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  And lastly, it is impossible for the Board to determine whether she was informed of the relevant facts of the case (to include the Veteran's history of post-service motor vehicle accidents) because there is no indication that the nurse reviewed the claims file and she failed to provide any rationale for her opinion.  Id.   For these reasons, the nurse's favorable opinion is afforded no probative value.

Thus, the only probative evidence of record with respect to the salient issue of whether there is a nexus between any of the current disabilities and the Veteran's military service is the June 2012 VA examiner's opinion.  As noted above, the Board has considered the Veteran's lay statements regarding a history of joint pain, but finds these statements have diminished credibility given the observations of medical professionals that his report of symptoms is disproportionate to the objective findings and that he was actively resisting testing to create the impression of joint stiffness.  Moreover, although the Veteran's is competent to describe the pain he has experienced, he is not competent to either diagnose or address the etiology of the underlying disorder causing joint pain.  As such, his lay statements are not competent evidence.  

The preponderance of the evidence is against the claims for service connection for back, neck, hip, knee, and shoulder disabilities; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a neck disability is denied.

Service connection for a back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


